DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on November 13, 2020.  Claims 1-21 are cancelled.  Claims 22-37 are pending in the case.  Claims 1 and 30 are the independent claims.  
This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 34 recite “the third user input for capturing a screen.”  However, independent claims 22 and 30 recite “a third user input for viewing the first 
Claims 27 and 35 depend on claims 26 and 34 and inherit the deficiencies identified above.  Therefore, claims 27 and 35 are rejected on the same basis as is identified above with respect to claims 26 and 34.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 23, 30, 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rana et al. (US 20140109019 A1).
With respect to claims 22, and 30, Rana teaches a mobile communication device comprising a touch screen; a processor; and a memory storing instructions which, when executed by the processor, cause the mobile communication device to perform a method (e.g. paragraphs 0014-0015, Fig. 1, portable electronic device 100 including processor 102 that controls overall operation of the device; processor 102 interacts with other components such as RAM 108, memory 110, touch sensitive display 118; input provided via touch sensitive display; paragraph 0017, operating system 146, programs, applications, components 148 executed by the processor 102 and stored in store such as memory 110); and the method by a mobile communication device, the method comprising: 
controlling a touch screen of the mobile communication device to display a first execution screen of a first application, the first execution screen comprising text contents (e.g. paragraph 0015, Fig. 1, touch sensitive display 118; paragraph 0032, string of text characters in a document; paragraph 0037, Fig. 3, plurality of display elements 302 displayed on touch sensitive display 118; display elements that include text and possibly other elements); 
identifying a first user input designating a first portion of the text contents (e.g. paragraph 0032, selecting string of characters; paragraph 0039, Fig. 4, first portion 402 of display elements 302/text has been selected; touching and dragging selection tool 350, or different gesture used; paragraph 0040, first portion 402 of display elements 302 selected by touching second portion of selection tool 350 and dragging it over the first portion of display elements; other selection techniques using any suitable movement of selection tool with respect to display elements to select display elements); 
while the first portion is designated, identifying a second user input designating a second portion of the text contents, wherein the first portion and the second portion are separated by a third portion of the text contents (e.g. paragraph 0032, future iteration, user moving selection tool to different location in document and selecting another string of text characters, thereby selecting non-contiguous strings of characters; paragraph 0036, number of non-contiguous portions of display elements can be selected; paragraph 0041, Fig. 5, displaying first selected portion 402 as well as second selected portion 404 of display elements 302; second portion 404 selected in similar manner as described for selection of first portion; this allows for non-contiguous portions 402 and 404 of display elements to be selected; i.e. where portions 402 and 404 are non-contiguous and therefore separated by a third portion of text contents as shown in Fig. 5; see also paragraph 0042 and Fig. 6, illustrating that further non-contiguous portions can be similarly selected); 
while the first portion and the second portion are designated, identifying a third user input for viewing the first portion and the second portion together (e.g. paragraph 0033, gesture detected associated with operation to be performed on the selected string of characters such as copy, cut, paste, and delete operations; paragraph 0034, user selects and copies multiple strings of non-contiguous characters; paragraph 0043, after selection is made, user can perform an operation on the selected display elements by entering command, such as by applying a gesture to a portion of selection tool; paragraph 0044, pasting selected display elements into new document as shown in Fig. 7; i.e. after non-contiguous text portions are selected by individual inputs and displayed as such, another input may be received such as for cutting/pasting the selected non-contiguous portions into another document/application); and 
in response to the third user input, controlling the touch screen to display the first portion and the second portion together while refraining from displaying the third portion (e.g. paragraph 0033, gesture is applied, operation associated with gesture is performed; paragraph 0034, user selects and copies multiple strings of non-contiguous characters, pasting selection into same or different document or application; paragraph 0035, after selecting display elements, user can move to different document or application and paste the selected display elements; paragraph 0044, Figs. 7 and 8, new document in which the display elements that were selected are pasted; pasting in order in which they appear in document from which they were selected, or the order in which they appear on the display as shown in Fig. 7; pasting in order in which elements were selected as shown in Fig. 8; i.e. where the input received after selecting the non-contiguous text elements is a copy/paste input, the selected elements may be displayed as pasted into a new document/application together, without displaying any of the intervening, non-selected text).
With respect to claims 23 and 31, Rana teaches all of the limitations of claims 22 and 30 as previously discussed, and further teaches wherein controlling the touch screen to display the first portion and the second portion together (in response to the third user input) comprises displaying the first portion and the second portion in a shorter distance from each other (e.g. paragraph 0033, gesture is applied, operation associated with gesture is performed; paragraph 0034, user selects and copies multiple strings of non-contiguous characters, pasting selection into same or different document or application; paragraph 0035, after selecting display elements, user can move to different document or application and paste the selected display elements; paragraph 0044, Figs. 7 and 8, new document in which the display elements that were selected are pasted; pasting in order in which they appear in document from which they were selected, or the order in which they appear on the display as shown in Fig. 7; pasting in order in which elements were selected as shown in Fig. 8; i.e. where the input received after selecting the non-contiguous text elements is a copy/paste input, the selected elements may be displayed as pasted into a new document/application together, without displaying any of the intervening, non-selected text; as shown in both Figs. 7 and 8, when the pasted non-contiguous portions are displayed together without displaying the non-selected intervening portions, they are displayed together with a shorter distance from each other than they were previously displayed, such as is shown in Figs. 3-6).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rana in view of Chirakansakcharoen (US 20100122160 A1).
With respect to claims 28 and 36, Rana teaches all of the limitations of claims 22 and 30 as previously discussed.  Rana does not explicitly disclose while the first portion and the second portion are designated, displaying a plurality of graphic objects corresponding to a plurality of functions related to the first portion and the second portion including viewing the first portion and the second portion together.  However, Chirakansakcharoen teaches while the first portion and the second portion are designated, displaying a plurality of graphic objects corresponding to a plurality of functions related to the first portion and the second portion including viewing the first portion and the second portion together (e.g. paragraph 0015, Fig. 1, non-contiguous portions 120A, 120B separately and sequentially selected for cut and paste operation which can include either a cut or a copy of the non-contiguous portions of the content 110; subsequent to selection of an individual one of the portions, context menu 130 activated through which target application can be selected to receive a paste of the selected non-contiguous portions; paragraph 0016, additional context menu 140 presented permitting further selections; selection of application through menus can trigger cut and paste operation of selected non-contiguous portions into content viewer 100B corresponding to selected application 100B; multiple selections of the non-contiguous portions can result in the pasting of the non-contiguous portions into the content 150 as a contiguous block 160 of the non-contiguous portions; i.e. after user has selected the two non-contiguous portions and while they are displayed as such, a menu may be displayed including various functions to be performed, including pasting of the non-contiguous portions together such that they are displayed as a contiguous block together).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Rana and Chirakansakcharoen in front of him to have modified the teachings of Rana (directed to selecting multiple portions of display elements, such as multiple non-contiguous text segments), to incorporate the teachings of Chirakansakcharoen (directed to non-contiguous content duplication) to include the capability to, after at least first and second non-contiguous text portions have been selected and are displayed on the screen (as taught by both Rana and Chirakansakcharoen), display a menu providing various functions to be performed using the selected text portions including viewing them together (such as by pasting them together into another document or application as taught by both Rana and Chirakansakcharoen).  One of ordinary skill would have been motivated to perform such a modification in order to address deficiencies in the art, which requires multiple different operations in order to effectuate copying and pasting of non-contiguous portions of content which can become tedious and confusing, by providing a novel system for cutting and pasting content from a source document to a target document, including using non-contiguous segments as described in Chirakansakcharoen (paragraphs 0006-0007).
Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Rana in view of Keohane (US 20090125848 A1).
With respect to claims 29 and 37, Rana teaches all of the limitations of claims 22 and 30, as previously discussed.  Although Rana teaches wherein the third user input is a gesture (e.g. paragraph 0033, gesture detected associated with operation to be performed on the selected string of characters such as copy, cut, paste, and delete operations), Rana does not explicitly disclose:  
wherein the third user input is a pinch gesture comprising a first drag gesture from a first position to a second position and a second drag gesture from a third position to a fourth position, and 
wherein a distance between the third position and the first position is greater than a distance between the fourth position and the second position.
However, Keohane teaches:
wherein the third user input is a pinch gesture comprising a first drag gesture from a first position to a second position and a second drag gesture from a third position to a fourth position (e.g. paragraph 0005, two fingers placed on touch sensitive display or touch pad to select region of text; otherwise selected text is currently manipulated, such as performing cut, paste, and copy functions; movement of fingers performs manipulation; if fingers are brought together the selected text is cut; paragraph 0016, fingers brought together, selected text is cut; paragraph 0019, block or highlighted text can be cut/pasted/copied; paragraph 0024, Fig. 8, user closes fingers or moves both fingers in unison toward each other 813, corresponding text content is cut 815 and moved to a clipboard for further processing; see also Fig. 7A showing example of fingers being merged together in unison as described in paragraph 0023; Examiner notes that this example as shown in Figs. 7A-B and described in paragraph 0023, additionally shows an operation similar to that recited in the independent claims, where a first user input is received corresponding to a position of first text contents (a touch of a first finger at a first location), a second user input is received corresponding to a position of second text contents (a touch of a second finger at a second location), and a third user input is received which causes the first text contents and the second text contents to be displayed together while refraining from displaying a third text portion which is between them, which paragraph 0023 describes as merging the text “thereby effectively deleting text from the document” as can be seen in Fig. 7B (where at least the text “brought forth on this” has been removed from its display position between “Four score and seven years ago our fathers” and “continent, a new nation…”), and 
wherein a distance between the third position and the first position is greater than a distance between the fourth position and the second position (e.g. paragraphs 0005, 0016, fingers brought together; paragraph 0024, Fig. 8, user closes fingers or moves both fingers in unison toward each other 813; see also Fig. 7A showing example of fingers being merged together in unison as described in paragraph 0023).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Rana and Keohane in front of him to have modified the teachings of Rana (directed to selecting multiple portions of display elements, such as multiple non-contiguous text segments), to incorporate the teachings of Keohane (directed to a touch sensitive edit system for text manipulation using fingers) to include the capability to, utilize a pinching gesture which includes dragging from two initial points inward to two final points such that the distance between the two final points is less than the distance between the two initial points (as taught by Keohane) in order to perform a cut/copy and paste operation (as taught by Keohane and Rana, where Rana generally teaches a gesture for performing this function and Keohane specifically teaches an inward pinching gesture for performing this same operation).  One of ordinary skill would have been motivated to perform such a modification in order to provide improved methodology and implementing system which enables a user to more easily define and manipulate word processing functions using a touch sensitive pad or display screen, while avoiding inadvertent cutting and inserting, using a new and more easily practiced method as described in Keohane (paragraphs 0004-0005, 0016, 0019).
Claims 24-27 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rana in view of Kikin-gil (US 20140157169 A1).
With respect to claims 24 and 32, 
generating, in response to the third user input, a second screen comprising the first portion and the second portion, wherein the second screen does not include the third portion (e.g. paragraph 0033, gesture is applied, operation associated with gesture is performed; paragraph 0034, user selects and copies multiple strings of non-contiguous characters, pasting selection into same or different document or application; paragraph 0035, after selecting display elements, user can move to different document or application and paste the selected display elements; paragraph 0044, Figs. 7 and 8, new document in which the display elements that were selected are pasted; pasting in order in which they appear in document from which they were selected, or the order in which they appear on the display as shown in Fig. 7; pasting in order in which elements were selected as shown in Fig. 8; i.e. where the input received after selecting the non-contiguous text elements is a copy/paste input, the selected elements may be displayed as pasted into a new document/application together, without displaying any of the intervening, non-selected text; as shown in both Figs. 7 and 8, where displaying in a new document or application is analogous to displaying in a second screen which does not include the non-selected intervening text).
Rana does not explicitly disclose controlling the touch screen to display the second screen such that (wherein) the second screen is superimposed over the first execution screen.  However, Kikin-gil teaches controlling the touch screen to display the second screen such that (wherein) the second screen is superimposed over the first execution screen (e.g. paragraph 0028, user highlighting/selecting text in box 158 as shown in Fig. 2A; paragraph 0029, after user input identifying content to be clipped, receiving user input indicating user is placing the clipped item on the clip board; paragraph 0030, Fig. 2B, user has selected content 158 to be placed on clip board, causing thumbnail 184 to be generated for clipped content 158; clipboard display 186 displays thumbnails of clipped items currently placed on clipboard, a visual affordance of the clipped item is generated on the clipboard; paragraph 0033, storing item on clipboard; paragraph 0034, once clipped item placed on clip board, clip board visualization component generates visual affordance of clipped item on the clipboard as shown in Fig. 2B; clipboard ribbon 186 includes thumbnails for each of the clipped items that have been placed on the clipboard; displaying complete thumbnail corresponding to the clipped item; ribbon 186 displayed over the top of ribbon 198 (which is for navigating the displayed document); paragraph 0036, Fig. 2C, entire thumbnail 184 of clipped item displayed; entire ribbon displayed over the top of other items on the visual display; i.e. as shown in Figs. 2A-C, once text content is selected for the cut/copy operation, it is displayed on a second screen which is superimposed/overlaying the screen of the application containing the selected and cut/copied text).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Rana and Kikin-gil in front of him to have modified the teachings of Rana (directed to selecting multiple portions of display elements, such as multiple non-contiguous text segments, such as to copy/cut and paste the display elements into other documents and applications), to incorporate the teachings of Kikin-gil (directed to a clip board system with visual affordance allowing content saved to be shared with a plurality of different applications) to include the capability to, when displaying the selected non-contiguous text portions together in the new application/document (as taught by Rana), display the screen of this new application/document (i.e. such as a clipboard as taught by Kikin-gil) superimposed over the execution screen of the application/document from which the selected text has been copied (i.e. as taught by Kikin-gil).  One of ordinary skill would have been motivated to perform such a modification in order to overcome drawbacks and difficulties associated with existing systems, which are cumbersome and unintuitive, utilize indirect operations which limit the user’s ability to build a correct mental model of clip board data, and which do not allow the user to easily share content, by providing a clip board system that provides visual affordances for clipped information, which utilizes direct manipulation methods, and allows content to be easily accessed by a user using a plurality of different applications as described in Kikin-gil (paragraphs 0001-0006).
With respect to claims 25 and 33, Rana in view of Kikin-gil teaches all of the limitations of claims 24 and 32 as previously discussed, and Rana and Kikin-gil both further teach wherein the second screen is to be used by a second application (e.g. Rana paragraph 0034, user selects and copies multiple strings of non-contiguous characters, pasting selection into same or different document or application; paragraph 0035, after selecting display elements, user can move to different document or application and paste the selected display elements; paragraph 0044, Figs. 7 and 8, new document in which the display elements that were selected are pasted; pasting in order in which they appear in document from which they were selected, or the order in which they appear on the display as shown in Fig. 7; pasting in order in which elements were selected as shown in Fig. 8; i.e. where the input received after selecting the non-contiguous text elements is a copy/paste input, the selected elements may be displayed as pasted into a new document/application together; Kikin-gil paragraph 0019, applications for processing content that can be selected and on which clip board operations are performed; clip board system can be used across a plurality of different applications; paragraph 0025, clip board system can be service component that is used across multiple different applications; clipped content available across multiple different applications; user can see items clipped and placed on the clip board across a variety of different applications even though user is using another application which is different from the application from which the content was clipped; paragraph 0029, placing the clipped item on the clip board; paragraph 0030, Fig. 2B, clipboard display 186 displays thumbnails of clipped items currently placed on clipboard; paragraph 0033, storing item on clipboard; paragraph 0034, once clipped item placed on clip board, clip board visualization component generates visual affordance of clipped item on the clipboard as shown in Fig. 2B; i.e. where both the clip board itself and the variety of different applications across which it may be used are each analogous to second applications which may use the screen/interface of the clipboard).
With respect to claims 26 and 34, Rana teaches all of the limitations of claims 22 and 30 as previously discussed.  Rana further teaches the method further comprising: 
identifying the third user input (e.g. paragraph 0033, gesture detected associated with operation to be performed on the selected string of characters such as copy, cut, paste, and delete operations; paragraph 0034, user selects and copies multiple strings of non-contiguous characters; paragraph 0043, after selection is made, user can perform an operation on the selected display elements by entering command, such as by applying a gesture to a portion of selection tool; paragraph 0044, pasting selected display elements into new document as shown in Fig. 7; i.e. after non-contiguous text portions are selected by individual inputs and displayed as such, another input may be received such as for cutting/pasting the selected non-contiguous portions into another document/application); and 
in response to the third user input, storing data comprising the first portion and the second portion without the third portion (e.g. paragraph 0033, gesture is applied, operation associated with gesture is performed; paragraph 0034, user selects and copies multiple strings of non-contiguous characters, pasting selection into same or different document or application; paragraph 0035, after selecting display elements, user can move to different document or application and paste the selected display elements; paragraph 0044, Figs. 7 and 8, new document in which the display elements that were selected are pasted; pasting in order in which they appear in document from which they were selected, or the order in which they appear on the display as shown in Fig. 7; pasting in order in which elements were selected as shown in Fig. 8; i.e. where the input received after selecting the non-contiguous text elements is a copy/paste input, the selected elements may be displayed as pasted into a new document/application together, without displaying any of the intervening, non-selected text).
Rana does not explicitly disclose that the third user input is for capturing a screen, or that the stored data is an image.
However, Kikin-gil teaches the method further comprising: 
the third user input is for capturing a screen (e.g. paragraph 0024, user input to select displayed content to be cut or copied and placed onto clipboard; user moves the cut or copied content onto clipboard using direct manipulation method; generating visual affordance representing the content placed onto clip board; visual affordance is a thumbnail or portion of a thumbnail image of the clipped content; paragraph 0030, use touching clipped content with finger causes thumbnail to be generated for clipped content; paragraph 0035, visual affordance can be a different type of image as well; i.e. where generating a thumbnail or other type of image of content displayed on the screen is analogous to capturing at least a portion of the screen); and 
the stored data is an image comprising the selected portions without the non-selected portions (e.g. paragraph 0024, generating visual affordance which is a thumbnail image of clipped content; paragraph 0030, generating thumbnail for clipped content, thumbnail dragged to clipboard display, clipboard display displays thumbnails of clipped items currently placed on the clip board; paragraphs 0031-0032, generating visual affordance of clipped item on clip board, storing clipped item in data store; paragraph 0034, clipboard ribbon includes thumbnails for each of the clipped items that have been placed on the clip board; i.e. when user performs drag operation after content/text is selected, a thumbnail image of the selected content/text is placed on the clipboard, where the thumbnail image includes the selected content without including the non-selected content).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Rana and Kikin-gil in front of him to have modified the teachings of Rana (directed to selecting multiple portions of display elements, such as multiple non-contiguous text segments, such as to copy/cut and paste the display elements into other documents and applications), to incorporate the teachings of Kikin-gil (directed to a clip board system with visual affordance allowing content saved to be shared with a plurality of different applications) to include the capability to, when displaying the selected non-contiguous text portions together in the new application/document (as taught by Rana), receive the third user input for copying/cutting of the selected portions and in response to the input generate a thumbnail image of the selected portions and to store the thumbnail image.  One of ordinary skill would have been motivated to perform such a modification in order to overcome drawbacks and difficulties associated with existing systems, which are cumbersome and unintuitive, utilize indirect operations which limit the user’s ability to build a correct mental model of clip board data, and which do not allow the user to easily share content, by providing a clip board system that provides visual affordances for clipped information, which utilizes direct manipulation methods, and allows content to be easily accessed by a user using a plurality of different applications as described in Kikin-gil (paragraphs 0001-0006).
With respect to claims 27 and 35, Rana in view of Kikin-gil teaches all of the limitations of claims 26 and 35, as previously discussed, Kikin-gil and further teaches the method further comprising: 
identifying a fourth user input for moving the stored image onto an execution screen of a second application (e.g. paragraphs 0038-0039, user providing input to retrieve clipped item from data store, such as using direct manipulation by touching visual affordance to reveal entire thumbnail and then drag the thumbnail to a given position on the display and place the clipped item at the position; dragging and dropping icon to location on display; paragraph 0040, user can page between various pages or open different applications on same device and clip board ribbon will still be displayed indicating various items currently on clipboard; paragraph 0042, clipboard system providing visual affordances across various applications; as user navigates among different applications, clipped items can easily be moved from one application to the next; i.e. while the thumbnail image is stored and displayed at the clipboard, the user may navigate to a different application and then drag the thumbnail image from the clipboard to the display screen of the different application); and 
displaying the stored image in the execution screen of the second application (e.g. paragraphs 0038-0040, thumbnail/icon/visual affordance dragged from clipboard ribbon to location on display and pasted/inserted; including while different application is currently displayed; paragraph 0042, clipped items/visual affordances moved from one application to the next; i.e. where the dragging of the thumbnail image to the display screen of the different application causes the thumbnail image to be displayed on the screen of the different application).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Rana and Kikin-gil in front of him to have modified the teachings of Rana (directed to selecting multiple portions of display elements, such as multiple non-contiguous text segments, such as to copy/cut and paste the display elements into other documents and applications), to incorporate the teachings of Kikin-gil (directed to a clip board system with visual affordance allowing content saved to be shared with a plurality of different applications) to include the capability to, after storing the thumbnail image, receive a subsequent user input selecting the thumbnail image and moving it onto a screen associated with a different application, such as a user input dragging the thumbnail image from a display location associated with the clipboard to a display location associated with the different application, such that the thumbnail image is displayed on the screen of the different application.  One of ordinary skill would have been motivated to perform such a modification in order to overcome drawbacks and difficulties associated with existing systems, which are cumbersome and unintuitive, utilize indirect operations which limit the user’s ability to build a correct mental model of clip board data, and which do not allow the user to easily share content, by providing a clip board system that provides visual affordances for clipped information, which utilizes direct manipulation methods, and allows 
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mesguich Havilio (US 20140168095 A1) teaches user pinch gestures for copy/cut and paste of text (e.g. Figs. 7a-b, Fig. 8).
McGowan et al. (US 20140071171 A1) teaches use of cut/copy and paste using a pinch gesture (e.g. paragraph 0040).
Cho et al. (US 20120229397 A1) teaches selection of multiple non-contiguous text sections for various purposes, such as through a pop-up menu (e.g. paragraph 0037, menu for executing selected contents such as copy, storage, etc.; Fig. 6, paragraph 0051, plurality of separated contents within a text selected).
Tsang et al. (US 20140143664 A1) teaches selecting non-contiguous text portions to be selected according to respective inputs and subsequently causing them to be displayed together without intervening text content (e.g. Figs. 2-4, paragraphs 0069-0073, user makes all desired selections, chooses copy command, placing selected text that is highlighted into clipboard; user can paste this text into other applications; copied contents (selected text) pasted as a single unit).
Bai et al. (US 20150095855 A1) teaches detecting a gesture to perform a screen capture of a portion of a displayed media file, extracting text from the screen capture based on positional data of the gesture, and performing actions based on the text (e.g. Fig. 5).
Duneau (US 20130246039 A1) teaches a system and method for enhanced screen copy, with textual data that is automatically or manually manipulable (e.g. paragraph 0008), including by providing for removal and replacement of data text or UI component text based on user selections (e.g. paragraph 0012).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179